Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 18 recites:
A system for detecting small out-of-control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting, the system comprising: a clinical diagnostic analyzer comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor; wherein the user interface accepts input from a user and wherein the display presents information to a user; wherein, upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, the clinical diagnostic analyzer sends a notification and the processor executes steps of: spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable; analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation; identifying specimens to be re-evaluated based on the analyzing step; generating a report of identified specimens; and re-evaluating the identified specimens after the out-of-control condition is resolved.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion, and certain methods of organizing human activity (fundamental economic practice, commercial or legal interactions, managing personal behavior or relationship or interactions between people).  
For example, steps of “analyzing collected specimen test data to determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation” are treated by the Examiner as belonging to mathematical concept grouping, the steps of “upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens and, upon analyzing a specimen and detecting an out-of-control condition, spot-checking the analysis results to determine the existence of a small out-of-control condition which renders only a fraction of specimens evaluated by during the existence of the condition to be unreliable, and identifying specimens to be re-evaluated based on the analyzing step” are treated as belonging to mental process grouping, and the steps of “the user interface accepts input from a user and wherein the display presents information to a user; upon receiving user input from the user interface device, the clinical diagnostic analyzer analyzes a plurality of specimens;  and re-evaluating the identified specimens after the out-of-control condition is resolved” are treated belonging to organizing human activity grouping. 
Similar limitations comprise the abstract idea of Claim 26.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 18: a system for detecting small out-of-control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting, the system comprising a clinical diagnostic analyzer comprising: a processor; a user interface device in communication with the processor; and a display in communication with the processor; the clinical diagnostic analyzer sends a notification; generating a report of identified specimens;
In Claim 26: a clinical diagnostic processor comprising a processor; a user interface device in communication with the processor; and a display in communication with the processor; sending a notification; generating a report of identified specimens.
With regards to Claim 18, the additional element in the preamble of “A system for detecting small out-of-control conditions in a clinical diagnostic process and identifying unreliable specimens for retesting” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  
The generically-recited steps of “the clinical diagnostic analyzer sends a notification” and “generating a report of identified specimens” only add an insignificant extra-solution activity to the judicial exception. 
A processor, a user interface device in communication with the processor, and a display in communication with the processor are generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology (MPEP 2106.05(a)).
Therefore, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, as discussed in the previous office actions (including but not limited to Examiner’s Answer to Appeal Brief, 9/10/2018, pp. 7-8), the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 19-24 and 27-32 recite additional features/steps which are part of the expanded algorithm of the independent claims while Claims 25 and 33 add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea. 
The above dependent claims do not include additional elements that reflect a practical application and that are sufficient to amount to significantly more than the judicial exception and, therefore, these claims are also are not patent eligible.

Examiner Note with regards to Prior Art of Record
Claims 18-33 are distinguished over the prior art made of record based on the reasons below.  
	
In regards to Claims 18 and 26, the claim differs from the closest prior art, Parvin and Mitsuyama, either singularly or in combination, because it fails to anticipate or render obvious determine a scope of potential error caused by the out-of-control condition by predicting the number of unreliable patient specimen results since the last known good quality control evaluation; identifying specimens to be re-evaluated based on the analyzing step, in combination with all other limitations in the claim as claimed and defined by applicant.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
35 U.S.C. 101
The Applicant argues (p.8-9):  …claims that improve the functioning of a computer or other technology or technological field. See Diamond v. Diehr, 450 U. S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972). See, e.g., MPEP Q 2106.06(b) (summarizing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016), McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091 (Fed. Cir. 2016), and other cases that were eligible as improvements to technology or computer functionality instead of being directed to abstract ideas). 
Thus, here, as in Diamond v. Diehr (cited in MPEP 2106), the physical machine or process which makes use of a mathematical algorithm is different from an invention which claims the algorithm in the abstract. And, as identified in MPEP 2106.04, by the integration of "principles themselves" into "practical applications", claims that may otherwise be considered directed to an abstract idea may, in fact, be patent eligible, such as claims that improve the functioning of "other technology or technological field" (i.e., other than computer technology). 
That is precisely the case here.
The Examiner disagrees with the similarity to the above eligible cases.
No improvements in a computer technology similar to Enfish/McRO are recited. Use of generic computer equipment does not constitute these improvements. 
The computing function of a processor is not improved by this invention because no particular hardware and/or software improvements that would do that were claimed. A court decision in Electric Power Group v. Alstom (below) is applicable to the current claims: “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools.”
With regards to Diehr, a claim was found to be eligible because it was tied to a physical structure and recited a meaningful combination of steps in a process of curing rubber.  In Diehr, the eligibility was based on several factors considered together such as installing rubber in a press, constant measurements of temperature at a mold cavity, repetitive recalculation of the cure time using constantly updated temperature measurements, opening a molding press, automatically opening the press at a cure time, and a physical geometry of the molding press.  These steps impose meaningful limits to reflect a practical application of the abstract idea (Arrhenius equation) to improve the existing technological process of curing rubber. 
No features that impose “meaningful limits” are recited in the current claims.  

The invention claimed in this application provides a technical solution to this problem - providing a system and method to detect the out-of-control condition and to identify unreliable specimens for retesting rather than requiring retesting of all specimens since the last-known good condition (see, e.g., paragraph [0011] and throughout the originally-filed application). The claims of the present application are thus directed to the practical application and improvement to the field of clinical diagnostic technology.
The Examiner respectfully disagrees and refers the Applicant to the 6/22/2020 PTAB decision,
“That argument is not persuasive because it does not persuasively identify an actual improvement to a process or technology. On the contrary, it appears that claim 1 essentially takes the concept of error identification (by spotchecking) and correction in the context of a clinical diagnostic laboratory and performs certain aspects of the process on a computer. See Alice, 573 U.S. at 222 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) (PTAB decision, p.9) … The “spot-checking” recitation appears to be broad and generic. On this record, we are not persuaded that the claim 1 is “targeted to a particular useful application” in a way that would render it patent eligible” (PTAB decision, p.12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Satoshi Mitsuyama et al. (JP 2002022748), hereinafter ‘Mitsuyama’ discloses identifying specimens to be re-evaluated based on the analyzing step.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863